CASE ADEN MGBESHD Cosme led 87/28/22 Paged ate sagartPs4°
SOS Rey 1209) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

John Doe

Plaintiff
V.

 

Civil Action No. 4:21-cv-00658-O

Frank Filipetto, et al

Defendant

 

Summons in a Civil Action

TO: Emily Mire, in both her official capacity and her individual/personal capacity,
Executive Director Student & Academic Success for UNTHSC Division of Student &
Athletic Affairs Executive Team, University of North Texas Health Science Center, 3500

Camp Bowie Blvd. EAD-840, Fort Worth, Texas 76107.

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received
it) -- or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) -- you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiff's attorney, whose name and address are:

Gaines West
1515 Emerald Plaza
College Station , TX 77845-1515

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

CLERK OF COURT

 

DATE: 07/15/2021

   
Case 4:21-cv-00658-O Document 8 Filed 08/20/21 Page 2of2 PagelD 41

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 4:21-cv-00658-O

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for EMILY MIRE, IN BOTH HER OFFICIAL CAPACITY AND HER INDIVIDUAL/PERSONAL
CAPACITY was received by me on (date) August 12, 2021, 8:30 AM.

I personally served the summons on the individual at 3500 CAMP BOWIE BLVD EAD-840, FORT WORTH,
TX 76107 on Monday, August 16, 2021 ; or

 

 

[| I left the summons at the individual’s residence or usual place of abode with (name) 5a
person of suitable age and discretion who resides there, on (date) , and mailed a copy
to the individual’s last known address; or

[| I served the summons on (name of individual) , who is designated by law to accept
service of process on behalf of (name of organization) on (date)
; or

[| I returned the summons unexecuted because: > or
[| Other: > or
My fees are $ -- for travel and $ -- for services, for a total of $ --.

I declare under penalty of perjury that this information is true.

Date: 08/16/2021 } \. Dawe

Server's signature
STEELE SHEPHERD, Certified Process Server

PSC# 12714
EXP: 03-30-2022

 

Printed name and title

1910 Pacific Avenue Suite 9100, Dallas, TX 75201

 

Server's address

Additional information regarding attempted service, etc.:

1) Successful Attempt: August 16, 2021, 2:59 PM CST at 3500 CAMP BOWIE BLVD EAD-840, FORT WORTH, TX
76107:

Received by EMILY MIRE.

Age: 39; Ethnicity: Caucasian; Gender: Female; Weight: 165; Height: 5'6"; Hair: Black; Eyes: Brown; Other: Executive
Director, Student & Academic Success
